Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 02-21-2022 has been entered and considered.
Claims 1, 3-8, 10-14, and 16-20 are pending in the current application.
Claims 1, 3-8, 10-14, and 16-20 remain rejected as discussed below.
Claims 2, 9, and 15 are canceled.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 14, are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al (US 2017/0075852) in view of view of Leef et al (US 2007/0234136).  Hereinafter referred to as Mishra, and Leef.
Regarding claims 1, 8 and 14, Mishra discloses a slave communication device configured to perform communication through a bus, comprising: transmitting and receiving circuitry configured to transmit and receive a signal to and from a master communication device (see at least figures 1-3: Master in communication with slave devices over I2C/I2C bus. See paragraph [0081]: communication between slaves and master is configurable using I2C/I3C standards); wherein the predefined format is specified by the common command code (see at least figures 1-3 and paragraph [0092]: communincation standards and formats are configured using Common Command Code (CCC)).and error detection circuitry configured to detect whether an error has occurred in the signal (Examiner would like to indicate that master node by default (standard) configures the slave nodes when and how to send information to master node (see at least UM10204 I2C-bus specification and user manual (page 7)) and the nodes include an error detection circuitry (see at least UM10204 I2C-bus specification and user manual (section 3 and bottom of page 3 and bottom page 11)).
Mishra discloses all the limitations of the claimed invention with the exception that the error detection circuitry is configured to: determine whether a format of data received after the transaction of transmitting a common command code is different from a predefined format, and in a case where the format of data received is different from the predefined format, determine that an error has occurred. However, Leef, from the same field of endeavor, teaches determine whether a format of data received after the transaction of transmitting a common command code is different from a predefined format, and in a case where the format of data received is different from the predefined format, determine that an error has occurred (see at least paragraph [0027]). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Leef, as indicated, into the communication method of Mishra for the purpose of managing data communication and avoid perturbations.
Claims  7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mirsha in view of Leef and further in view of Nolan et al (US 2018/0288158). Hereinafter referred to as Nolan.
Regarding claims 7 and 20, Mirsha in view of Leef discloses all the limitations of the claimed invention with the exception that the predefined format is specified by the common command code. However, Nolan, from a similar field of endeavor, teaches I2C bus command include read/write commands (see at least paragraphs [0070]). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Nolan, as indicated, into the communication method of Mirsha in view of Leef for the purpose of managing communication over a I2C bus.
Claims 3-4, 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mirsha in view of Leef and further in view of Nicolaidis (US 2004/0255204).
Regarding claims 3-4, 10-11 and 16-17. Mirsha in view of Leef discloses all the limitations of the claimed invention with the exception that the error detection circuitry is configured to determine that the error has occurred in a case where the format of data received indicates a read and the predefined format indicates a write, or the error has occurred in a case where the format of data received indicates a write and the predefined format indicates a read. However, Nicolaidis, from a similar field of endeavor, teaches an error detection circuitry is configured to determine that the error has occurred in a case where the format of data received indicates a read and the predefined format indicates a write, or the error has occurred in a case where the format of data received indicates a write and the predefined format indicates a read (see at least paragraph [0015]). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Nicolaidis, as indicated, into the communication method of Mirsha in view of Leef for the purpose of managing data communication and avoid perturbations.
Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mirsha in view of Leef and further in view of Ting et al (EP 1,607,864; hereinafter referred to as Ting).
Regarding claims 5, 12, and 18, Mirsha in view of Leef discloses all the limitations of the claimed invention with the exception of wherein, in a case where the error detection circuitry determines that the error has occurred, the slave communication device is configured to wait until a stop condition is detected. However, Tan, from the same field of endeavor, teaches the slave communication device is configured to wait until a stop condition is detected (see at least abstract and paragraphs [0004]). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Tan, as indicated, and Mirsha in view of Leef for the purpose of managing data communication over BUS.
Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mirsha in view of Leef and further in view of Rollig et al (US 2005/0080950, Hereinafter referred to as Rollig).
Regarding claims 6, 13, and 19, Mirsha in view of Leef discloses all the limitations of the claimed invention with the exception of wherein, in a case where the error detection circuitry determines that the error has occurred, the slave communication device is configured to wait until a repeated start condition is detected. However, Tan, from the same field of endeavor, teaches the slave communication device is configured to wait until a repeated start condition is detected (see at least paragraphs [0020]). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Tan, as indicated, and Mirsha in view of Leef for the purpose of managing BUS messages and communication.
Response to Arguments
Applicant's arguments filed 02-21-2022 have been fully considered but they are not persuasive. 
Applicants’ representative argues that prior art of record, Mishra in particular, fails to qualify as a prior art due to the filling date and how the provisional applications do not teach the same subject matter described in to the US-PGPUB 2017/0075852.
Examiner respectfully disagrees, Mishra, in the provisional application 62/216891, filed on 09-10-2015, discloses communication between a plurality of network element through an I2C/I3C bus (see figure below), the same figure is illustrated as figure 2A-3 in the US-PGPUb.

    PNG
    media_image1.png
    808
    627
    media_image1.png
    Greyscale


Applicants’ representative argues that the teaching of paragraphs [0081] and [0092] of the US-PGPUB are not supported by the provisional application.
Examiner respectfully disagrees, paragraphs [0081] is directed to figure 3 and [0092] is directed to figure 10 which are the same figures 1 and 5 in the provisional application (see figure 5 below).

    PNG
    media_image2.png
    834
    638
    media_image2.png
    Greyscale


Applicants’ representative argues that the prior art of record, individually or in combination, fails to teach “error detection circuitry configured to : determine whether a format data received after the transaction of transiting a common command code is different from a predefined format” and “in case where the format of data received is different from the predefined format, determine that an error has occurred” and ”wherein the predefined format is specified by the common command code”.
Examiner respectfully disagrees, the prior art of record, Mishra teaches plurality of network element communicating over I2C/I3C bus and I2C/I3C bus protocols are established to enable communication between elements, at least two. Examiner would like to direct applicants’ representative’s attention that in any network, devices have to establish rules of communication which include language (format) and timing to transmit/receive. In paragraph [0081], initialization process is indicated which imply that a command message has to be sent to lay the rules of communication between at least two devices over the I2c/I3c bus. Thereafter, data communication can be established and errors could be determined or detected based on established rules of communication. Keep in mind, each device connected to the bus is software addressable by a unique address and simple master/slave relationships exist at all times; masters can operate as master-transmitters or as master-receivers (based on I2C standard (UM10204 I2C-bus specification and user manual (page 3))). Moreover, in paragraph [0092], common command code is used to control data transmission, which implies that common command code is used to lay the communication rules between transmitter and receiver in I2C/I3C bus.
Moreover, Leef, from the same field of endeavor, teaches “In order to allow detection of errors in the data transmitted between the controller 50 and the storage processor 24 as caused by the I2C bus 56, such as the presence of "flipped bits," either during a write or read procedure, the system 20 utilizes an error detection procedure in conjunction with the existing I2C bus 56”. Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Nolan, as indicated, into the communication method of Mirsha in view of Leef for the purpose of managing communication over a I2C bus. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
When responding to this office action, applicants are advised to clearly point out the patentable novelty which they think the claims present in view of the state of the art disclosed by the references cited or the objections made. Applicants must also show how the amendments avoid such references or objections. See 37C.F.R 1.111(c). In addition, applicants are advised to provide the examiner with the line numbers and pages numbers in the application and/or references cited to assist examiner in locating the appropriate paragraphs. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416.  The examiner can normally be reached on Monday-Friday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476